internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom corp plr-117747-99 date date number release date parent sub sub sub foreign distributing foreign distributing foreign distributing foreign controlled foreign controlled foreign sub foreign sub foreign sub foreign sub foreign sub foreign sub foreign sub foreign sub foreign sub plr-117747-99 foreign sub foreign sub foreign sub foreign sub foreign sub foreign sub foreign sub foreign sub foreign sub foreign sub foreign sub foreign sub foreign sub foreign sub foreign sub foreign sub foreign sub foreign sub foreign sub foreign sub country a country b plr-117747-99 country c business x business y a b c d e f g h i j k date a date b date c date d date e date f date g date h plr-117747-99 date i date j date k date l date m we reply to your date request for rulings on certain federal_income_tax consequences of a series of transactions the rulings contained in this letter are based upon the facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for a ruling verification of the information representations and other data may be required as part of the audit process summary of facts publicly traded parent is the parent of an affiliated_group that comprises both domestic and foreign_corporations and conducts among others business x and business y parent joins with its includible affiliates in filing a consolidated federal_income_tax return before the transactions described below parent wholly owned sub sub sub foreign distributing foreign distributing also before the transactions described below foreign distributing wholly owned foreign sub foreign sub and foreign sub foreign sub wholly owned foreign sub foreign sub foreign sub foreign sub foreign sub foreign sub and foreign sub foreign sub wholly owned foreign sub foreign sub foreign sub foreign sub foreign sub and foreign sub foreign distributing also owned a percent of foreign sub and b percent of foreign sub unrelated parties own the remaining interests in these entities foreign sub wholly owned foreign sub foreign sub foreign sub and foreign sub also before the transactions described below foreign distributing wholly owned foreign distributing foreign sub and foreign sub foreign distributing owned c percent of foreign sub and parent owned the remaining d percent also before the transactions described below parent owned and continues to own all of foreign sub and k of percent foreign sub foreign sub owned plr-117747-99 and continues to own all the stock of foreign sub and the remaining j percent of foreign sub foreign sub wholly owned and continues to own foreign sub and other subsidiaries we have received financial information indicating that business x as conducted by foreign distributing and foreign distributing and business y as conducted by foreign sub foreign sub and foreign distributing through foreign sub and foreign sub each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years a substantial part of the business y sales were and continue to be to parent’s business x in part because competitors of business x were reluctant to purchase business y products while the two businesses were affiliated to remove this impediment all of the business y assets were associated with sub and on date a sub was distributed to parent stockholders the distribution previously on date b the internal_revenue_service had issued to parent a private_letter_ruling concluding that the distribution would qualify for nonrecognition treatment under sec_355 of the internal_revenue_code the completed transactions described in the present letter were designed to move foreign business y assets to sub before the distribution occurred the country a transactions i effective date d to avoid allocation of foreign distributing 1's consolidated distributable earnings under country a law a foreign sub foreign sub foreign sub foreign sub and foreign sub together distributed a total of e to foreign sub foreign sub distributed the same amount to foreign distributing and foreign distributing distributed the same amount to parent b foreign sub distributed f to foreign sub and foreign sub distributed the same amount to foreign distributing which distributed the same amount to parent parent treated the distributions in steps i a and b as taxable_distributions subject_to sec_301 and c ii effective date e a foreign sub foreign sub foreign sub and foreign sub reorganized under country a law to qualify as foreign eligible entities under sec_301_7701-3 of the procedure and administrative regulations b foreign sub foreign sub foreign sub and foreign sub each elected under sec_301_7701-3 to be treated as an entity disregarded as separate from foreign distributing for federal_income_tax purposes the elections for foreign sub and foreign sub were made effective as of date e plr-117747-99 the elections for foreign sub and foreign sub were made effective as of date f iii effective date g a foreign sub sold the stock of foreign sub foreign sub and foreign sub to foreign distributing for fair_market_value as determined by independent appraisal b foreign sub distributed to foreign distributing the proceeds received in step iii a c foreign sub sold the stock of foreign sub foreign sub and foreign sub to foreign distributing for fair_market_value as determined by independent appraisal d foreign sub distributed to foreign distributing the proceeds received in step iii c iv effective date h a parent formed foreign controlled and received non-voting participating preferred_stock the foreign controlled preferred_stock and voting common_stock the foreign controlled common_stock the preferred_stock represented and continues to represent in excess of g percent of the total equity value of foreign controlled b foreign distributing transferred to foreign controlled cash equal to the aggregate fair_market_value of foreign sub foreign sub foreign sub foreign sub foreign sub and foreign sub as determined by independent appraisal c foreign controlled purchased i from foreign sub the stock of foreign sub foreign sub foreign sub and foreign sub and ii from foreign sub the stock of foreign sub and foreign sub all purchases were for fair_market_value as determined by independent appraisal using the cash provided in step iv b d foreign distributing transferred to foreign controlled its stock in foreign sub foreign sub foreign sub foreign sub foreign sub foreign sub foreign sub and foreign sub e parent transferred h percent of the foreign controlled common_stock and all of the foreign controlled preferred_stock to sub and retained legal_title to i percent of the foreign controlled common_stock solely to satisfy plr-117747-99 country a law requirements v in connection with the transfer of foreign controlled stock to sub as described in step iv e above parent and sub entered into a shareholders’ agreement providing for offsetting put and call rights at the same strike_price on the foreign controlled common_stock exercisable on date i the shareholders’ agreement provides that if parent attempts to sell the foreign controlled common_stock before date i the put and call rights will become exercisable immediately it is represented that the put call option was exercised in accordance with its terms and sub obtained full legal_title to those shares on or about date j vi effective date c parent transferred the sub stock to sub in a transaction intended to qualify under sec_351 country a transaction representations the taxpayer has made the following representations concerning this transaction based on the characterization of steps iv and v above by ruling below a no part of the consideration distributed by foreign distributing was received by parent as a creditor employee or in any capacity other than that of a shareholder of foreign distributing b the five years of financial information submitted for business x as conducted by foreign distributing and business y as conducted by foreign sub represents the present operation of each business and with regard to each there have been no substantial operational changes since the date of the last financial statements submitted c following the country a transaction foreign distributing and foreign controlled with the business formerly conducted by foreign sub each has continued and will continue the active_conduct of its business independently and with its separate employees c i the fair_market_value of foreign sub 5's gross assets represents more than five percent of the fair_market_value of foreign controlled 1's gross assets d the country a transaction was carried out to increase the amount of business y that sub conducts with unrelated parties the country a transaction was motivated in whole or substantial part by this corporate business_purpose e there is no plan or intention by parent to sell exchange transfer by gift or otherwise dispose_of any of its stock in or securities of foreign distributing and sub has no plan or intention to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of foreign controlled plr-117747-99 f there is no plan or intention by either foreign distributing or foreign controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the country a transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 g there is no plan or intention to liquidate either foreign distributing or foreign controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the country a transaction except in the ordinary course of business h the total adjusted_basis and the fair_market_value of the assets transferred to foreign controlled by foreign distributing in each instance equalled or exceeded the liabilities assumed as determined under sec_357 by foreign controlled i the liabilities assumed as determined under sec_357 in contribution a were incurred in the ordinary course of business and were are associated with the assets transferred j no intercorporate debt existed between foreign distributing and foreign controlled at the time of or after distribution a k except during a transition_period expected to last one year or less payments made in all continuing transactions between foreign distributing and foreign controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length l neither foreign distributing nor foreign controlled is an investment_company as defined in sec_368 and iv m the country a transaction is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either foreign distributing or foreign controlled entitled to vote or stock possessing percent or more of the total value of all classes of stock of either foreign distributing or foreign controlled n each of foreign distributing and foreign controlled was a controlled_foreign_corporation cfc within the meaning of sec_957 at all times during the five- year period immediately before the date of distribution a defined in ruling below and each of foreign distributing and foreign controlled was a cfc immediately thereafter o with respect to each of foreign distributing and foreign controlled parent was a united_states_shareholder within the meaning of b -2 b of the temporary income_tax regulations on the date immediately preceding distribution a and parent was a united_states_shareholder immediately thereafter plr-117747-99 p neither foreign distributing nor foreign controlled was a passive foreign investment corporation pfic within the meaning of sec_1297 on the date immediately preceding distribution a and neither foreign distributing nor foreign controlled was a pfic immediately thereafter q in connection with the country a transaction there were no transfers of property within the meaning of sec_367 r in connection with the country a transaction there were no transfers of intangible_property within the meaning of sec_367 s in connection with the country a transaction there were no transfers of property to a foreign_partnership that would be subject_to the reporting requirements of sec_6038b t any royalty payments on licenses of intangible_property to foreign controlled following the country a transaction have been or will be for fair_market_value consideration and on terms and conditions that are consistent with standards for sec_482 country a transaction rulings based solely on the information submitted and the representations set forth above and provided that the requirements of paragraph c of sec_1_367_b_-1 of the income_tax regulations and paragraphs c and d of b -1 of the temporary regulations are met we rule as follows regarding the country a transaction for federal_income_tax purposes the transactions described in steps iv and v are treated as if a foreign distributing had transferred its business y assets including the stock of its business y subsidiaries foreign sub sec_4 through to newly formed foreign controlled contribution a b foreign distributing had distributed all the stock of foreign controlled to parent distribution a and c parent had transferred the stock of foreign controlled to sub see rev_rul c b contribution a followed by distribution a is a reorganization under sec_368 d foreign distributing and foreign controlled each is a_party_to_a_reorganization under sec_368 no gain_or_loss was recognized by foreign distributing on contribution a sec_361 and sec_357 no gain_or_loss was recognized by foreign controlled on contribution a sec_1032 plr-117747-99 the basis of each business y asset received by foreign controlled equals the basis of that asset in the hands of foreign distributing immediately before contribution a sec_362 the holding_period of each business y asset received by foreign controlled includes the period during which that asset was held by foreign distributing sec_1223 no gain_or_loss was recognized by and no amount will otherwise be included in the income of parent on its receipt of the foreign controlled stock in distribution a sec_355 no gain_or_loss was recognized by foreign distributing on distribution a sec_361 the holding_period of the foreign controlled stock received by parent includes the holding_period of the foreign distributing stock on which distribution a was made provided the foreign distributing stock was held as a capital_asset on the date of distribution a sec_1223 distribution a is an exchange to which b -10 c of the temporary regulations applies and the requirements of paragraphs d through j of b - must be satisfied if parent recognizes no gain under sec_1248 by virtue of the contribution of the stock of foreign controlled to the capital of sub the earnings_and_profits of foreign controlled to the extent attributable to such stock under sec_1_1248-2 or sec_1_1248-3 whichever is applicable that were accumulated in taxable years of such corporation beginning after date and during the period in which foreign controlled was a cfc shall be attributable to such stock now held by sub see a the country b transactions vii before date k a foreign sub reorganized under country b law b foreign distributing formed foreign controlled under country b law viii on date k parent sold its d percent interest in foreign sub to foreign distributing for fair_market_value ix effective date l plr-117747-99 a foreign distributing underwent a de merger under country b law pursuant to which the i foreign sub stock was transferred to foreign controlled and ii foreign controlled was transferred to foreign distributing country b transaction b foreign distributing sold foreign distributing to parent for fair_market_value in cash and foreign distributing distributed the cash back to parent country b transaction x on date l parent transferred the stock of foreign distributing to sub in a transaction intended to qualify under sec_351 xi effective date c parent transferred the sub stock to sub in a transaction intended to qualify under sec_351 country b transaction representations the taxpayer has made the following representations concerning country b transaction based on its characterization by ruling below u no part of the consideration distributed by foreign distributing was received by foreign distributing as a creditor employee or in any capacity other than that of a shareholder of foreign distributing v the five years of financial information submitted on behalf of foreign distributing for business x and foreign sub for business y represents the present operation of each business and with regard to each there have been no substantial operational changes since the date of the last financial statements submitted w immediately after country b transaction at least percent of the fair_market_value of the gross assets of foreign controlled consisted and consists of the stock of a controlled_corporation foreign sub that was is engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 x following country b transaction foreign distributing and foreign controlled each has continued and will continue the active_conduct of its business independently and with its separate employees y country b transaction was carried out to increase the amount of business y that sub conducts with unrelated parties country b transaction was motivated in whole or substantial part by this corporate business_purpose z there is no plan or intention by foreign distributing to sell exchange transfer by gift or otherwise dispose_of any of its stock in foreign distributing or foreign controlled after the country b transaction except as part of the overall plr-117747-99 distribution transaction and sub has no plan or intention to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of foreign distributing after country b transaction aa there is no plan or intention by either foreign distributing or foreign controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 bb there is no plan or intention to liquidate foreign distributing or foreign controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after country b transaction except in the ordinary course of business cc foreign controlled did not assume any liabilities in country b transaction dd no intercorporate debt existed between foreign distributing and foreign controlled at the time of or after country b transaction ee except during a transition_period expected to last one year or less payments made in all continuing transactions between foreign distributing and foreign controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length ff neither foreign distributing nor foreign controlled is an investment_company as defined in sec_368 and iv gg country b transaction is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either foreign distributing or foreign controlled entitled to vote or stock possessing percent or more of the total value of all classes of stock of either foreign distributing or foreign controlled hh each of foreign distributing and foreign controlled was a cfc within the meaning of sec_957 at all times during the five-year period immediately preceding the date of distribution b-1 defined below in ruling and each of foreign distributing and foreign controlled was a cfc immediately thereafter ii with respect to each of foreign distributing and foreign controlled parent was a united_states_shareholder within the meaning of b -2 b on the date immediately preceding distribution b-1 and parent was a united_states_shareholder immediately thereafter jj neither foreign distributing nor foreign controlled was a pfic within plr-117747-99 the meaning of sec_1297 on the date immediately preceding distribution b-1 and neither foreign distributing nor foreign controlled was a pfic immediately thereafter country b transaction representations the taxpayer has made the following representations concerning country b transaction based on its characterization by ruling below kk no part of the consideration distributed by foreign distributing was received by parent as a creditor employee or in any capacity other than that of a shareholder of foreign distributing ll the five years of financial information submitted on behalf of foreign distributing foreign sub and foreign sub represent the present operations of each corporation and with regard to each corporation there have been no substantial operational changes since the date of the last financial statements submitted mm immediately after country b transaction at least percent of the fair_market_value of the gross assets of foreign distributing consisted and consists of the stock of controlled corporations foreign sub and foreign sub that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 nn following country b transaction foreign distributing foreign sub and foreign sub each has continued and will continue the active_conduct of its business independently and with its separate employees oo country b transaction was carried out to increase the amount of business y that sub conducts with unrelated parties country b transaction was motivated in whole or substantial part by this corporate business_purpose pp there is no plan or intention by parent to sell exchange transfer by gift or otherwise dispose_of any of its stock in foreign distributing or foreign distributing after country b transaction except as part of the overall distribution transaction and there is no plan or intention by sub to sell exchange transfer by gift or otherwise dispose_of any of its stock in foreign distributing after country b transaction qq there is no plan or intention by either foreign distributing or foreign distributing directly or through any subsidiary_corporation to purchase any of its outstanding_stock after country b transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 rr there is no plan or intention to liquidate either foreign distributing or foreign distributing to merge either corporation with any other corporation or to sell or otherwise dispose_of any of the assets of either corporation after the transaction except in the ordinary course of business plr-117747-99 ss foreign distributing did not assume any liabilities in country b transaction tt no intercorporate debt existed between foreign distributing and foreign distributing at the time of or after country b transaction uu except during a transition_period expected to last one year or less payments made in all continuing transactions between foreign distributing and foreign distributing will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length vv neither foreign distributing nor foreign distributing is an investment_company as defined in sec_368 and iv ww country b transaction is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either foreign distributing or foreign distributing entitled to vote or stock possessing percent or more of the total value of all classes of stock of either foreign distributing or foreign distributing xx each of foreign distributing and foreign distributing was a cfc within the meaning of sec_957 at all times during the five-year period immediately preceding the date of distribution b-2 defined below in ruling and each of foreign distributing and foreign distributing was a cfc immediately thereafter yy with respect to each of foreign distributing and foreign distributing parent was a united_states_shareholder within the meaning of b -2 b on the date immediately preceding distribution b-2 and parent was a united_states_shareholder immediately thereafter zz neither foreign distributing nor foreign distributing was a pfic within the meaning of sec_1297 on the date immediately preceding distribution b-2 and neither foreign distributing nor foreign distributing was a pfic immediately thereafter aaa in connection with country b transaction there were no transfers of property within the meaning of sec_367 bbb in connection with country b transaction there were no transfers of intangible_property within the meaning of sec_367 ccc in connection with country b transaction there were no transfers of property to a foreign_partnership that would be subject_to the reporting requirements of sec_6036 b plr-117747-99 ggg any royalty payments on licenses of intangible_property to foreign distributing following country b transaction have been or will be for fair_market_value consideration and on terms and conditions that are consistent with standards for sec_482 country b transaction rulings based solely on the information submitted and the representations set forth above and provided that the requirements of paragraph c of b -1 and paragraphs c and d of b -1 are met we rule as follows regarding country b transaction for federal_income_tax purposes the transactions described in steps vii b through ix a are treated as if a foreign distributing had transferred the stock in foreign sub to newly formed foreign controlled in exchange for foreign controlled stock contribution b-1 and b foreign distributing had distributed the stock of foreign controlled to foreign distributing distribution b-1 see rev_rul contribution b-1 followed by distribution b-1 is a reorganization under sec_368 foreign distributing and foreign controlled each is a_party_to_a_reorganization under sec_368 no gain_or_loss was recognized by foreign distributing on contribution b- sec_361 and sec_357 no gain_or_loss was recognized by foreign controlled on contribution b-1 sec_1032 the basis of the foreign sub stock received by foreign controlled equals the basis of that stock in the hands of foreign distributing immediately before contribution b-1 sec_362 the holding_period of the foreign sub stock received by foreign controlled includes the period during which that stock was held by foreign distributing sec_1223 no gain_or_loss was recognized by and no amount was otherwise included in the income of foreign distributing on its receipt of the foreign controlled stock in distribution b-1 sec_355 no gain_or_loss was recognized by foreign distributing on distribution b-1 sec_361 the holding_period of the foreign controlled stock received by foreign plr-117747-99 distributing includes the holding_period of the foreign distributing stock on which distribution b-1 was made provided foreign distributing held the foreign controlled stock as a capital_asset on the date of distribution b-1 sec_1223 distribution b-1 is an exchange to which b -10 c applies and the requirements of paragraphs d through j of b -10 must be satisfied country b transaction rulings based solely on the information submitted and the representations set forth above and provided that the requirements of paragraph c of sec_1_367_b_-1 and paragraphs c and d of b -1 are met we rule as follows regarding country b transaction for federal_income_tax purposes the cash transfers described in step ix b are disregarded and the transaction is treated as if foreign distributing had distributed its foreign distributing stock to parent distribution b-2 see rev_rul no gain_or_loss was recognized by foreign distributing on distribution b-2 sec_355 no gain_or_loss was recognized by and no amount was otherwise included in the income of parent on distribution b-2 sec_355 the holding_period of the foreign distributing stock received by parent in distribution b-2 will include the holding_period of the foreign distributing stock on which distribution b-2 is made provided parent held the foreign distributing stock as a capital_asset on the date of distribution b-2 sec_1223 distribution b-2 is an exchange to which b -10 c applies and the requirements of paragraphs d through j of b -10 must be satisfied if parent recognizes no gain under sec_1248 on the contribution of the stock of foreign distributing to the capital of sub the earnings_and_profits of foreign distributing to the extent attributable to such stock under sec_1_1248-2 or sec_1_1248-3 whichever is applicable that were accumulated in taxable years beginning after date and during the period in which foreign distributing was a cfc shall be attributable to such stock now held by sub see a country c restructuring during the period of date m parent sub sub foreign sub foreign sub foreign sub foreign sub and other country c subsidiaries were part of a country c restructuring the country c restructuring plr-117747-99 caveats we express no opinion on the tax treatment of the transactions under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or resulting from the transactions that are not specifically covered in the above rulings in particular we express no opinion regarding a whether the transfer by parent of foreign controlled stock to sub described above in ruling c qualified under sec_351 b whether the transfer by parent of sub stock to sub described above in steps vi and xi qualified under sec_351 c whether the distributions described above in steps i a and b are taxable_distributions subject_to sec_301 and c d the reorganization of foreign sub foreign sub foreign sub and foreign sub under country a law described above in step ii a e whether the elections by foreign sub foreign sub foreign sub and foreign sub under sec_301_7701-3 as described above in step ii b were effective and whether such entities should be treated as disregarded entities for federal_income_tax purposes f whether the transfer by parent of foreign distributing stock to sub described above in step x qualified under sec_351 g whether sub attained full legal_title to foreign controlled stock on or about date j as described above in step v h the reorganization of foreign sub under country b law as described above in step vii a i the tax treatment of payments made between parties during the transition periods described above in representations k ee and uu j the tax consequences resulting from the sale by parent of its interest in foreign sub to foreign distributing as described in step viii k the applicability of any transfer_pricing issues under sec_482 to the continuing transactions or other transactions contemplated in the ruling_request l whether the distributions in step i a and b result in subpart_f_income m whether the reorganization of foreign sub foreign sub foreign sub and foreign sub under country a law as described above in step ii a and the plr-117747-99 reorganization of foreign sub under country b law as described above in step vii a would result in dividend income or gain recognition if any and whether such income if recognized would be treated as subpart_f_income n whether parent is entitled to claim the benefit of any foreign tax_credits in connection with distribution b-2 o whether any or all of the above-referenced foreign_corporations are passive foreign investment companies within the meaning of sec_1297 and the regulations to be promulgated thereunder if it is determined that any or all of the above-described foreign_corporations are passive foreign_corporations no opinion is expressed on the application of sec_1291 through to the proposed transactions in particular in a transaction in which gain is not otherwise recognized regulations under sec_1291 may require gain recognition notwithstanding any other provision of the code p the tax consequences resulting from any of the country c restructuring transactions q the tax consequences of the sale by parent of its interest in foreign sub to foreign distributing described above in step viii procedural statements temporary or final regulations pertaining to one or more issues addressed in this ruling letter including regulations under sec_358 have yet to be adopted therefore this ruling letter may be revoked or modified if adopted temporary or final regulations are inconsistent with any conclusions reached herein see dollar_figure of revproc_2000_1 2000_1_irb_46 which addresses in greater detail when a ruling will be revoked or modified however when the criteria in dollar_figure of revproc_2000_1 are satisfied a ruling is seldom revoked or modified retroactively except in rare or unusual circumstances this ruling is directed only to the taxpayers that requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in these transactions should attach a copy of this ruling letter to the taxpayer's federal_income_tax return for the taxable_year in which the transactions covered by this letter are completed in accordance with the power_of_attorney on file in this office the taxpayer and one other authorized representative each will receive a copy of this letter sincerely yours assistant chief_counsel corporate by wayne t murray senior technician reviewer branch
